Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 24, 2021, have been carefully considered.  No claims have been canceled or added; claims 1, 3-8, and 10 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 7, 2020.

Withdrawn Objections
	The objection to claims 1, 7, and 10 for the informalities therein, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments thereto.
	The 35 U.S.C. 112(a)/35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1, 3-8, and 10, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendments thereto.



Allowable Subject Matter
Claims 1, 3-8, and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed photocatalyst, wherein the photocatalyst comprises (1) plural tungsten oxide microcrystals, (2) plural anatase-type titanium oxide microcrystals, wherein both the tungsten oxide microcrystals and the anatase-type titanium oxide microcrystals each have a crystal grain size of 10 nm or less, wherein the photocatalyst further comprises, between the plural tungsten oxide microcrystals and the plural anatase-type titanium oxide microcrystals, a metal, and further wherein the tungsten oxide microcrystals are irregularly arranged without being covered by the plural anatase-type titanium oxide microcrystals.
The prior art of record also does not teach or suggest the claimed method for producing the aforementioned photocatalyst, wherein a dispersion liquid comprising precursors of the tungsten oxide microcrystals and of the titanium oxide microcrystals and the metal is prepared, and the prepared dispersion liquid is fired.
Exemplary prior art includes:

Huang et al. (CN 10 5817256; English translation previously provided), which teaches the preparation of a photocatalyst comprising “a W-N-C ternary co-doped TiO2 photocatalyst material” (see page 6 of the English translation), said preparation involving the employment of titanium sources (such as those recited in Applicants’ claim 8) to form Ti(OH)4, to which is added a WO3 doping source and a carbon source to form a suspension, which is then fired (see pages 5 and 6 of the English translation).
Wei et al. (U. S. Patent Publication No. 2004/0241040), which teaches a WO3/TiO2 photocatalyst coating, prepared by forming a suspension of ammonium paratungstate and TiO2 (not a titanium oxide precursor), drying, and calcining the suspension (Figure 4A, paragraph [0031]).  Wei et al. do 
Reynolds et al. (U. S. Patent No. 2,694,049), which teaches the preparation of a product containing in the unreduced state approximately equimolar proportions of TiO2 and WO3, either by adding an aqueous solution of ammonium metatungstate and titanium tetrachloride to produce a gel, which is then dried and calcined, or by mixing titania hydrogel with ammonium metatungstate/ammonium paratungstate, followed by heating in a reducing atmosphere; anatase titania may be used (col. 1, line 60 to col. 2, line 2).  Reynolds et al. provide no teaching of an additional metal, or of particles of both TiO2 and WO3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 16, 2021